McNally, J. (dissenting in part).
The present guardian ad litem should be retained for the reasons stated in the dissenting opinion of Rabin, J.
Breitel, J. P., Eager and Steuer, JJ., concur in Per Curiam opinion; Rabin and McNally, JJ., dissent in part in separate opinions.
Orders, entered December 21, 1965, reversed and vacated, on the law and the facts, without costs and disbursements to any party, and proceeding remanded for a new trial in the Supreme Court on alleged issue of ineompeteney and incidental issues, with the following directions, to wit: (1) the appointment of a commissioner and the direction of a trial by said commissioner by order entered August 9, 1965, and the commission issued on August 10, 1965, are vacated, and the trial herein shall be held at trial term of Supreme Court before a petit jury; (2) the appointment of Edward V. Loughlin, Esq., as guardian ad litem for the alleged incompetent, is hereby terminated as of the date of entry of the order to be settled hereon and a guardian ad litem, to be named in said order, will be designated and appointed to henceforth appear for and represent the interest of the alleged incompetent in this proceeding; and (3) the committee appointed by the order hereby vacated shall forthwith return to the receiver all the funds and property of the alleged incompetent received by such committee from the receiver. Settle order on notice.